Exhibit 10.6
EXECUTION VERSION





RECEIVABLES POOLING AGREEMENT
NATIONSTAR SERVICER ADVANCE FACILITY TRANSFEROR, LLC 2013-CS
(Depositor)
and
NATIONSTAR SERVICER ADVANCE RECEIVABLES TRUST 2013-CS
(Issuer)
Dated as of July 1, 2013
NATIONSTAR SERVICER ADVANCE RECEIVABLES TRUST 2013-CS
ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES








--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
Section 1.
Definitions; Incorporation by Reference.
2


Section 2.
Transfer of Receivables.
4


Section 3.
Depositor’s Acknowledgment and Consent to Assignment.
5


Section 4.
Representations, Warranties and Certain Covenants of Depositor.
6


Section 5.
Remedies Upon Breach
11


Section 6.
Termination.
12


Section 7.
General Covenants of Depositor.
12


Section 8.
Grant Clause.
14


Section 9.
Grant by Issuer.
15


Section 10.
Protection of Indenture Trustee’s Security Interest in Trust Estate.
15


Section 11.
Limited Recourse.
15


Section 12.
Miscellaneous.
16


 
 
 
Schedule 1
Form of Assignment of Receivables
 



























































i




--------------------------------------------------------------------------------



RECEIVABLES POOLING AGREEMENT
This RECEIVABLES POOLING AGREEMENT (as it may be amended, supplemented,
restated, or otherwise modified from time to time, this “Agreement”) is made as
of July 1, 2013 (the “Closing Date”), by and between NATIONSTAR SERVICER ADVANCE
FACILITY TRANSFEROR, LLC 2013-CS, a limited liability company organized under
the laws of the State of Delaware (the “Depositor”), and NATIONSTAR SERVICER
ADVANCE RECEIVABLES TRUST 2013-CS, a statutory trust organized under the laws of
Delaware (the “Issuer”).
RECITALS
A.    The Depositor is a special purpose Delaware limited liability company
wholly owned by Nationstar Mortgage LLC (“Nationstar”). The Issuer is a
statutory trust organized under the laws of Delaware. As of the Closing Date,
Nationstar acts as the servicer under one or more certain servicing agreements
(each, as it may be amended, supplemented, restated, or otherwise modified from
time to time, a “Servicing Agreement” and collectively, the “Servicing
Agreements”), has the obligation to make Advances from and after the Closing
Date, and the right to collect the related Receivables in reimbursement of such
Advances and the right to collect Receivables in existence on the Closing Date
related to Advances previously made by Nationstar. As such, Nationstar, as
servicer, will service pools of mortgage loans in accordance with the terms of
one or more Servicing Agreements identified on the Designated Servicing
Agreement Schedule (each, a “Designated Servicing Agreement” and, collectively,
the “Designated Servicing Agreements”) for inclusion under this Agreement, the
Receivables Sale Agreement, of even date herewith, between Nationstar and the
Depositor (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Sale Agreement”) and the Indenture (as defined below).
B.    The Issuer and Nationstar, as servicer and as Administrator (in such
capacity, the “Administrator”), Wells Fargo Bank, N.A., as Indenture Trustee
(the “Indenture Trustee”), as Calculation Agent, as Paying Agent and as
Securities Intermediary, and Credit Suisse AG (New York Branch) (“Credit
Suisse”), as administrative agent (the “Administrative Agent”), propose to enter
into an Indenture (as it may be amended, supplemented, restated, or otherwise
modified from time to time and including any indenture supplement, the
“Indenture”), dated as of even date herewith, pursuant to which the Issuer shall
be permitted to issue different Series of Advance Receivables Backed Notes (the
“Notes”) from time to time, on the terms and conditions set forth in the
Indenture.
C.    Nationstar is obligated to make certain Advances from time to time with
respect to the Mortgage Loans under the Designated Servicing Agreements of
different Advance Types as more fully described in the Indenture. Upon its
disbursement of an Advance with respect to a mortgage loan that is governed by a
Designated Servicing Agreement, Nationstar has a contractual right to be
reimbursed for such Advance in accordance with the terms of the related
Designated Servicing Agreement. Nationstar, as receivables seller, has sold,
assigned, transferred, conveyed and contributed to the Depositor all its
contractual rights (A) to reimbursement pursuant to the terms of a Designated
Servicing Agreement for an Advance disbursed by Nationstar (or any predecessor
servicer to the extent that Nationstar acquires the Advances) pursuant to such
Designated Servicing Agreement, which Advance has not previously been
reimbursed, or (B) to payment pursuant to the terms of a Designated Servicing
Agreement listed on the Designated Servicing Agreement Schedule for a Deferred
Servicing




--------------------------------------------------------------------------------



Fee which has been accrued by Nationstar but not paid, and including in either
case all rights of Nationstar (including any predecessor servicer), to enforce
payment of such obligation under the related Servicing Agreement and which it
either acquires from a predecessor servicer or which it creates itself as
described in (A) or (B) above, from the date hereof through the Receivables Sale
Termination Date under the Designated Servicing Agreements and each Advance
previously made by any predecessor servicer before the Closing Date (any right
to reimbursement in respect of any such Advance or Deferred Servicing Fee, a
“Receivable” and, collectively, the “Receivables”), pursuant to the Receivables
Sale Agreement. The Depositor is entering into this Agreement to sell and/or
contribute, assign, transfer and convey to the Issuer all Receivables acquired
by the Depositor from Nationstar, as receivables seller, immediately upon the
Depositor's acquisition of such Receivables pursuant to the Receivables Sale
Agreement.
D.    The Notes issued by the Issuer pursuant to the Indenture will be
collateralized by the Aggregate Receivables and related property and certain
monies in respect thereof now owned and to be hereafter acquired by the Issuer.
E.    In consideration of each transfer by the Depositor to the Issuer of the
Transferred Assets on the terms and subject to the conditions set forth in this
Agreement, the Issuer has agreed to pay to the Depositor a purchase price equal
to 100% of the fair market value thereof on each Sale Date. To the extent the
purchase price actually paid in cash by the Issuer for the Transferred Assets is
less than 100% of the fair market value thereof, the consideration for such
excess fair market value shall be an increase in the value of the Owner Trust
Certificate of the Issuer, 100% of which is held by the Depositor, by the amount
by which the fair market value of such Receivable exceeds the cash purchase
price actually paid therefor.
AGREEMENT
NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
Section 1.Definitions; Incorporation by Reference.


(a)This Agreement is entered into in connection with the terms and conditions of
the Indenture. Any capitalized term used but not defined herein shall have the
meaning given to it in the Indenture. Furthermore, for any capitalized term
defined herein but defined in greater detail in the Indenture, the detailed
information from the Indenture shall be incorporated herein by reference.


Additional Receivables: As defined in Section 2(a)(ii).
Administrative Agent: As defined in the Recitals.
Administrator: As defined in the Recitals.








--------------------------------------------------------------------------------



Aggregate Receivables: All Initial Receivables and all Additional Receivables
sold and/or contributed by the Depositor to the Issuer hereunder.
Agreement: As defined in the Preamble.
Assignment of Receivables: Each agreement documenting an assignment by the
Depositor to the Issuer substantially in the form set forth on Schedule 1.
Closing Date: As defined in the Preamble.
Credit Suisse: As defined in the Recitals.
Depositor: As defined in the Preamble.
Depositor's Related Documents: As defined in Section 4(a)(iii).
Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.
Indenture: As defined in the Recitals.
Indenture Trustee: As defined in the Recitals.
Initial Receivables: As defined in Section 2(a)(i).
Issuer: As defined in the Preamble.
Nationstar: As defined in the Recitals.
Notes: As defined in the Recitals.
Purchase: Each purchase by the Issuer from the Depositor of Transferred Assets.
Purchase Price: As defined in Section 2(b).
Receivable and Receivables: As defined in the Recitals.
Receivables Sale Agreement: As defined in the Recitals.
Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.
Removed Servicing Agreement: As defined in Section 2(c).
Sale Date: (i) With respect to the Initial Receivables, the Closing Date and
(ii) with respect to any Additional Receivables, each date after the Closing
Date and prior to the Receivables Sale Termination Date on which such Additional
Receivable is sold and/or contributed, assigned, transferred and conveyed by the
Depositor to the Issuer pursuant to the terms of this Agreement.




--------------------------------------------------------------------------------



Series: As defined in the Indenture.
Servicing Agreement and Servicing Agreements: As defined in the Recitals.
Stop Date: As defined in Section 2(c).
Subsidiary: With respect to any Person (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Transferred Assets: As defined in Section 2(a)(iii).
UCC: The Uniform Commercial Code in effect in all applicable jurisdictions.
(b)The Designated Servicing Agreement Schedule, as may be amended, supplemented,
restated, or otherwise modified from time to time in accordance with the
Transaction Documents, is incorporated by this reference into this Agreement.


Section 2.Transfer of Receivables.


(a)Transferred Assets. Commencing on the Closing Date, and until the close of
business on the Receivables Sale Termination Date, subject to the provisions of
this Agreement, the Depositor hereby sells and/or contributes, assigns,
transfers and conveys to the Issuer, and the Issuer acquires from the Depositor
without recourse except as provided herein, all of the Depositor's right, title
and interest, whether now owned or hereafter acquired, in, to and under (1) each
Receivable in existence on the Closing Date that arose under any Servicing
Agreement that is listed as a “Designated Servicing Agreement” on the Designated
Servicing Agreement Schedule as of the Closing Date (“Initial Receivables”), (2)
each Receivable in existence on any Business Day on or after the Closing Date
and prior to the Receivables Sale Termination Date that arises with respect to
any Servicing Agreement that is listed as a “Designated Servicing Agreement” on
the Designated Servicing Agreement Schedule as of the date such Receivable is
created (“Additional Receivables”), (3) in the case of both Initial Receivables
and Additional Receivables, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC), together with all rights of the Depositor to
enforce such Initial Receivables and Additional Receivables and (4) the
Receivables Sale Agreement in respect of such Initial Receivables and Additional
Receivables (collectively, the “Transferred Assets”). Receivables for Deferred
Servicing Fees that are ineligible for financing under the Indenture will not be
sold or transferred hereunder and shall not otherwise constitute “Receivables”
for purposes hereof or any other Transaction Document. Until the Receivables
Sale Termination Date, the Depositor shall, automatically and without any
further action on its part, sell and/or contribute, assign, transfer and convey
to the Issuer, on each Business Day, each Additional Receivable not previously
transferred to the Issuer and the Issuer shall purchase each such Additional
Receivable together with all of the other Transferred Assets related to such
Receivable.


(b)Purchase Price. In consideration of the sale and/or contribution, assignment,
transfer and conveyance to the Issuer of the Aggregate Receivables and related
Transferred




--------------------------------------------------------------------------------



Assets, on the terms and subject to the conditions set forth in this Agreement,
the Issuer shall, on each Sale Date, pay and deliver to the Depositor, in
immediately available funds on the related Sale Date, or otherwise promptly
following such Sale Date if so agreed by the Depositor and the Issuer, a
purchase price (the “Purchase Price”) equal to (i) in the case of one Receivable
sold, assigned, transferred and conveyed on such Sale Date, the fair market
value of such Receivable on such Sale Date or (ii) in the case more than one
Receivable is sold, assigned, transferred and conveyed on such Sale Date, the
aggregate of the fair market values of such Receivables on such Sale Date,
payable in cash to the extent of funds available to the Issuer, plus an increase
in the value of the Owner Trust Certificate of the Issuer, to the extent the
Purchase Price exceeds the cash paid.
 
(c)Removal of Designated Servicing Agreements and Receivables. On any date on or
after the satisfaction of all conditions specified in Section 2.1(c) of the
Indenture, the Depositor may remove a Designated Servicing Agreement from the
Designated Servicing Agreement Schedule (each such Servicing Agreement so
removed, a “Removed Servicing Agreement”). Upon the removal of a Designated
Servicing Agreement from the Designated Servicing Agreement Schedule, (i) except
if Nationstar conducts a Permitted Refinancing, all Receivables related to
Advances under such Removed Servicing Agreement previously transferred to the
Issuer and Granted to the Indenture Trustee for inclusion in the Trust Estate,
shall remain subject to the lien of the Indenture, in which case Nationstar may
not assign to another Person any Receivables arising under that Removed
Servicing Agreement until all Receivables that arose under that Removed
Servicing Agreement that are included in the Trust Estate shall have been paid
in full or sold in a Permitted Refinancing, and (ii) all Receivables related to
such Removed Servicing Agreement arising on or after the date that the related
Servicing Agreement was removed from the Designated Servicing Agreement Schedule
(the “Stop Date”) shall not be sold to the Issuer and shall not constitute
Additional Receivables.


(d)Marking of Books and Records. The Depositor shall, at its own expense, on or
prior to (i) the Closing Date, in the case of the Initial Receivables, and (ii)
the applicable Sale Date, in the case of Additional Receivables, indicate in its
books and records (including its computer records) that the Receivables arising
under each Designated Servicing Agreement and the related Transferred Assets
have been sold and/or contributed, assigned, transferred and conveyed to the
Issuer in accordance with this Agreement. The Depositor shall not alter the
indication referenced in this paragraph with respect to any Receivable during
the term of this Agreement, (except in accordance with Section 10(b)). If a
third party, including a potential purchaser of a Receivable, should inquire as
to the status of the Receivables, the Depositor shall promptly indicate to such
third party that the Receivables have been sold and/or contributed, assigned,
transferred and conveyed and the Depositor (except in accordance with Section
10(b)) shall not claim any right, title or interest (including, but not limited
to ownership interest) therein.


Section 3.Depositor's Acknowledgment and Consent to Assignment.


The Depositor hereby acknowledges that the Issuer has Granted to the Indenture
Trustee, on behalf of the Noteholders, the rights (but not the obligations) of
the Issuer under this Agreement, including, without limitation, the right to
enforce the obligations of the Depositor hereunder, and the obligations of
Nationstar under the Receivables Sale Agreement. The Depositor hereby consents
to such Grant by the Issuer to the Indenture Trustee pursuant to the Indenture.
The Depositor acknowledges that the Indenture Trustee (on behalf of itself,




--------------------------------------------------------------------------------



the Noteholders, any Supplemental Credit Enhancement Provider and any Liquidity
Provider) shall be a third party beneficiary in respect of the representations,
warranties, covenants, rights, indemnities and other benefits arising hereunder
that are so Granted by the Issuer. Moreover, the Depositor hereby authorizes and
appoints as its attorney-in-fact the Issuer and the Indenture Trustee, as the
Issuer's assignee, on behalf of the Issuer, to execute and deliver such
documents or certificates as may be necessary in order to enforce its rights
under this Agreement and its rights to collect the Aggregate Receivables.
Section 4.Representations, Warranties and Certain Covenants of Depositor.


The Depositor hereby makes the following representations and warranties for the
benefit of the Issuer, the Indenture Trustee and the Noteholders, on which the
Issuer is relying in purchasing the Aggregate Receivables and executing this
Agreement, and on which the Noteholders are relying in purchasing the Notes. The
representations are made as of the date of this Agreement, and as of each Sale
Date. Such representations and warranties shall survive the sale and/or
contribution, assignment, transfer and conveyance of any Receivables to the
Issuer.
(a)General Representations, Warranties and Covenants.


(i)Organization and Good Standing. The Depositor is a limited liability company
duly organized and validly existing under the laws of the State of Delaware with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted, and had
at all relevant times, and now has and so long as any Notes are outstanding,
will continue to have, power, authority and legal right to acquire, own, hold,
transfer, assign and convey the Receivables.


(ii)Due Qualification. The Depositor is and will continue to be duly qualified
to do business as a limited liability company in good standing, and has obtained
and will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Receivables and such failure
cannot be subsequently cured for the purposes of enforcing contracts.


(iii)Power and Authority. The Depositor has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and the Depositor has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Depositor's
Related Documents”), and to perform each of its obligations under this Agreement
and under the Depositor's Related Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
the Depositor, and the execution and




--------------------------------------------------------------------------------



delivery of each of the Depositor's Related Documents by the Depositor, the
performance by the Depositor of its obligations hereunder and thereunder, and
the consummation of the transactions contemplated hereby and thereby have each
been duly authorized by the Depositor and no further limited liability company
action or other actions are required to be taken by the Depositor in connection
therewith.


(iv)Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the Additional Receivables
as of the applicable Sale Date to the Issuer, which is enforceable against
creditors of and purchasers from the Depositor, except as such enforceability
may be limited by bankruptcy, insolvency or similar laws and by equitable
principles.


(v)Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Depositor is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of the Depositor, enforceable against the Depositor, in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.


(vi)Good Title. Immediately prior to each Purchase of Receivables hereunder, the
Depositor is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, the Issuer and its assignees will have good and marketable
title to, with the right to sell and encumber, each Receivable, whether now
existing or hereafter arising, together with the related Transferred Assets with
respect thereto, free and clear of any Adverse Claims other than Permitted
Liens.


(vii)Perfection.


(A)This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Aggregate Receivables and the related Transferred
Assets with respect thereto in favor of the Issuer, which security interest is
prior to all other Adverse Claims, and is enforceable as such against creditors
of and purchasers from the Depositor;


(B)The Depositor has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under the UCC in
order to perfect the security interest in the Aggregate Receivables and the
related Transferred Assets granted to the Issuer hereunder; and






(C)The Depositor has not pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Aggregate Receivables and the related
Transferred Assets, other than under this Agreement, except pursuant to any
agreement that has been terminated prior to the date hereof.




--------------------------------------------------------------------------------



The Depositor has not authorized the filing of and is not aware of any financing
statement filed against the Depositor covering the Aggregate Receivables and the
related Transferred Assets other than those filed in connection with this
Agreement and the other Transaction Documents, and those that have been
terminated prior to the date hereof. The Depositor is not aware of any judgment
or tax lien filings against the Depositor.


(viii)No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Depositor's Related Documents
by the Depositor nor the consummation by the Depositor of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Depositor's Related Documents or the
other Transaction Documents to which the Depositor is a party (A) will violate
the organizational documents of the Depositor, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which the Depositor or any of its
Affiliates is a party or by which it or any of them is bound, or which may be
applicable to the Depositor, (C) constitutes a default (whether with notice or
lapse of time or both), or results in the creation or imposition of any Adverse
Claim upon any of the property or assets of the Depositor under the terms of any
of the foregoing, or (D) violates any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to the Depositor
or its properties.


(ix)No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Depositor's knowledge, threatened, or against the Depositor (A) in which a
third party not affiliated with the Indenture Trustee or a Noteholder asserts
the invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by the Depositor or its Affiliates of their obligations under,
or the validity or enforceability of, any of the Transaction Documents or (D)
relating to the Depositor or its Affiliates and which should reasonably be
expected to affect adversely the federal income tax attributes of the Notes.


(x)Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.


(xi)Solvency. The Depositor, both prior to and after giving effect to each sale
and/or contribution of Receivables with respect to the Designated Servicing
Agreements on each Sale Date, (1) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be,
able to pay its debts as they become due, and (3) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.




--------------------------------------------------------------------------------



(xii)Information to Note Rating Agencies. All information provided by the
Depositor to any Note Rating Agency, taken together, is true and correct in all
material respects.


(xiii)No Fraudulent Conveyance. The Depositor is selling and/or contributing the
Aggregate Receivables to the Issuer in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.


(xiv)Ability to Perform Obligations. The Depositor does not believe, nor does it
have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement.


(xv)Information. No document, certificate or report furnished by the Depositor
in writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby, taken together,
contains or will contain when furnished any untrue statement of a material fact.
There are no facts relating to and known by the Depositor which when taken as a
whole may impair the ability of the Depositor to perform its obligations under
this Agreement or any other Depositor's Transaction Document, which have not
been disclosed herein or in the certificates and other documents furnished by or
on behalf of the Depositor pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.


(xvi)Fair Consideration. The aggregate consideration received by the Depositor
pursuant to this Agreement is fair consideration having reasonably equivalent
value to the value of the Aggregate Receivables and the performance of the
Depositor's obligations hereunder.


(xvii)Name. The legal name of the Depositor is as set forth in this Agreement
and the Depositor does not have any trade names, fictitious names, assumed names
or “doing business” names.


(xviii)No Subsidiaries. The Depositor has no Subsidiaries other than the Issuer.


(xix)Special Purpose Entity. The Depositor is operated as an entity separate
from Nationstar. In addition, the Depositor:


(A)maintains and will continue to maintain its assets separate and distinct from
those of Nationstar and any Affiliates of Nationstar in a manner which
facilitates their identification and segregation from those of Nationstar;


(B)conducts and will continue to conduct all intercompany transactions with
Nationstar or any Affiliate of Nationstar on an arm's‑length basis;










--------------------------------------------------------------------------------



(C)has not guaranteed and will not guarantee any obligation of Nationstar or any
of Nationstar's Affiliates, nor has it had or will it have any of its
obligations guaranteed by any such entities and has not held and will not hold
itself out as responsible for debts of any such entity or for the decisions or
actions with respect to the business affairs of any such entity;


(D)has not permitted and will not permit the commingling or pooling of its funds
or other assets with the assets of Nationstar or any Affiliate of Nationstar
(other than in respect of items of payment and funds which may be commingled
until deposit into the Trust Accounts);


(E)has and will continue to have separate deposit and other bank accounts to
which neither Nationstar nor any of its Affiliates has any access and does not
at any time pool any of its funds with those of Nationstar or any of its
Affiliates;


(F)maintains and will continue to maintain financial records which are separate
from those of Nationstar or any of its Affiliates;


(G)compensates and will continue to compensate all employees, consultants and
agents, if any, or reimburses Nationstar from its own funds, for services
provided to it by such employees, consultants and agents, and, to the extent any
employee, consultant or agent of it is also an employee, consultant or agent of
Nationstar allocate the compensation of such employee, consultant or agent
between it and Nationstar as agreed to between them on an arm's length basis;


(H)conducts and will continue to conduct all of its business (whether in writing
or orally) solely in its own name and on its own stationery and pays and will
continue to pay its own expenses, makes and will make all communications to
third parties (including all invoices (if any), letters, checks and other
instruments) solely in its own name (and not as a division of any other Person),
and requires and will require that its employees, if any, when conducting its
business identify themselves as such (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as its employees);


(I)adheres and will continue to adhere and comply with its organizational
documents and maintains and will maintain company records and books of account
separate and distinct from Nationstar's corporate records and the records of any
Affiliate of Nationstar;


(J)does not and will not permit Nationstar or any Affiliate of Nationstar, to be
involved in its daily management; provided, however, that officers of Nationstar
or any such Affiliate shall not be prohibited from serving as officers of it;








--------------------------------------------------------------------------------



(K)does not and will not act as agent for Nationstar or any Affiliate of
Nationstar and agrees that it will not authorize Nationstar or any Affiliate of
Nationstar to act as its agent;


(L)pays and will continue to pay its own incidental administrative costs and
expenses from its own funds, allocates and will continue to allocate all other
shared overhead expenses (including, without limitation, telephone and other
utility charges, the services of shared employees, consultants and agents, and
reasonable legal and auditing expenses), and other items of cost and expense
shared between it and Nationstar, as agreed to between them on an arm's length
basis; and


(M)takes and shall continue to take such actions as are necessary on its part to
ensure that all procedures required by its organizational documents are duly and
validly taken.


(b)Survival. It its understood and agreed that the representations and
warranties of the Depositor set forth in Section 4(a) shall continue throughout
the term of this Agreement.


(c)It is understood and agreed that the (1) representations and warranties made
by Nationstar pursuant to Section 4(b) of the Receivables Sale Agreement, and
the representations and warranties made by the Depositor pursuant to this
Agreement, on which the Issuer is relying in accepting the Receivables and
executing this Agreement and on which the Noteholders are relying in purchasing
the Notes, and (2) the rights and remedies of the Depositor and its assignees
under the Receivables Sale Agreement against Nationstar, and the rights and
remedies of the Issuer and its assignees under this Agreement against the
Depositor, inure to the benefit of the Issuer and the Indenture Trustee for the
benefit of the Noteholders, as the assignees of the Depositor's rights under the
Receivables Sale Agreement and the Issuer's rights hereunder. Such
representations and warranties, and the rights and remedies for the breach
thereof, shall survive the sale and/or contribution, assignment, transfer and
conveyance of any Receivables from the Depositor to the Issuer and its assignees
and the pledge thereof by the Issuer to the Indenture Trustee for the benefit of
the Noteholders and shall be fully exercisable by the Indenture Trustee for the
benefit of the Noteholders.


Section 5.Remedies Upon Breach


The Depositor shall inform the Indenture Trustee, the Administrator and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
the Depositor's representations, warranties or covenants hereunder, or
Nationstar's representations, warranties or covenants under the Receivables Sale
Agreement. Unless such breach shall have been cured or waived within thirty (30)
days after the earlier to occur of the discovery of such breach by the Depositor
or receipt of written notice of such breach by the Depositor, such that, in the
case of a representation and warranty, such representation and warranty shall be
true and correct in all material respects as if made on such day, and the
Depositor shall have delivered to the Indenture Trustee an officer's certificate
describing the nature of such breach and the manner in which the relevant
representation and warranty became true and correct or the breach was otherwise
cured, the Depositor shall either repurchase the affected Receivables or
indemnify the Issuer and its assignees (including the Issuer, the Indenture
Trustee and each of their respective assignees) against and hold the Issuer and
its assignees (including the Issuer,




--------------------------------------------------------------------------------



the Indenture Trustee and each of their respective assignees) harmless from any
cost, liability and expense, including, without limitation, reasonable
attorneys' fees and expenses, whether incurred in enforcement proceedings
between the parties or otherwise, incurred as a result of, or arising from, such
breach (each such repurchase or indemnification amount to be paid hereunder, an
“Indemnity Payment”), the amount of which shall equal the Receivables Balance of
any affected Receivable. This Section 5 sets forth the exclusive remedy for a
breach of representation, warranty or covenant pertaining to a Receivable.
Notwithstanding the foregoing, the breach of any representation, warranty or
covenant shall not be waived by the Issuer under any circumstances without the
consent of the Majority Holders of the Outstanding Notes of each Series and the
Administrative Agent.
Section 6.Termination.


This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party upon
written notice to the other party.
Section 7.General Covenants of Depositor.


The Depositor covenants and agrees that from the date of this Agreement until
the termination of the Indenture:
(a)Reserved.


(b)Bankruptcy. The Depositor agrees that it shall comply with Section 12(l). The
Depositor has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
The Depositor will not transfer any of the Aggregate Receivables with an intent
to hinder, delay or defraud any Person.


(c)Legal Existence. The Depositor shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
to maintain any such licenses, approvals, registrations or qualifications which
cannot be subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of the Depositor or the Issuer to perform its obligations hereunder or under any
of the other Transaction Documents.


(d)Compliance With Laws. The Depositor shall comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to its operation, the noncompliance with which would reasonably be
expected to have a material adverse effect on the financial condition,
operations or the ability of Nationstar, as receivables seller and servicer, the
Depositor or the Issuer to perform their obligations hereunder or under any of
the other Transaction Documents.








--------------------------------------------------------------------------------



(e)Taxes. The Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Depositor or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Depositor shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor shall have set aside on its books adequate
reserves with respect to any such tax, assessment, charge or levy so contested.


(f)Compliance with Representations and Warranties. The Depositor covenants that
it shall conduct its business such that it will continually comply with all of
its representations and warranties made in Section 4(a).


(g)Keeping of Records and Books of Account. The Depositor shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).


(h)Ownership. The Depositor will take all necessary action to establish and
maintain, irrevocably in the Issuer, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Issuer's
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Issuer or the Indenture Trustee (as the Depositor's assignee) may reasonably
request).


(i)Reliance on Separateness. The Depositor acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor's and Issuer's identity
as a legal entity that is separate from Nationstar. Therefore, from and after
the date of execution and delivery of this Agreement, the Depositor will take
all reasonable steps to maintain each of the Depositor's and Issuer's identity
as a separate legal entity and to make it manifest to third parties that each of
the Depositor and the Issuer is an entity with assets and liabilities distinct
from those of Nationstar. Without limiting the generality of the foregoing and
in addition to the other covenants set forth herein, the Depositor (i) will not
hold itself out to third parties as liable for the debts of the Issuer nor
purport to own the Aggregate Receivables and other related Transferred Assets,
(ii) will take all other actions necessary on its part to ensure that the facts
and assumptions regarding it set forth in the opinion issued by Sidley Austin
LLP, dated as of the Closing Date, relating to substantive consolidation issues
remain true and correct at all times.
  
(j)Name Change, Offices and Records. In the event the Depositor makes any change
to its name (within the meaning of Section 9-507(c) of any applicable enactment
of the UCC), type or jurisdiction of organization or location of its books and
records the Depositor shall notify the Issuer and the Indenture Trustee thereof
and (except with respect to a change of location of books and records) shall
deliver to the Indenture Trustee not later than thirty




--------------------------------------------------------------------------------



(30) days after the effectiveness of such change (i) such financing statements
(Forms UCC1 and UCC3) which the Indenture Trustee (acting at the direction of
the Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to the Depositor, in form and
substance reasonably satisfactory to the Indenture Trustee, as to the perfection
and priority of the Issuer's security interest in the Aggregate Receivables in
such event, (iii) such other documents and instruments that the Indenture
Trustee on behalf of the Noteholders (acting at the direction of the
Administrative Agent) may reasonably request in connection therewith and shall
take all other steps to ensure that the Issuer continues to have a first
priority, perfected security interest in the Aggregate Receivables and the
related Transferred Assets.


(k)Location of Jurisdiction of Organization and Records. In the case of a change
in the jurisdiction of organization of the Depositor, or in the case of a change
in the “location” of the Depositor for purposes of Section 9-307 of the UCC, the
Depositor must take all actions necessary or reasonably requested by the Issuer,
the Administrative Agent or the Indenture Trustee to amend its existing
financing statements and continuation statements, and file additional financing
statements and to take any other steps reasonably requested by the Issuer, the
Administrative Agent or the Indenture Trustee to further perfect or evidence the
rights, claims or security interests of any of the Issuer or any assignee or
beneficiary of the Issuer's rights under this Agreement, including the Indenture
Trustee on behalf of the Noteholders under any of the Transaction Documents.


Section 8.Grant Clause.


It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Receivables from the Depositor to
the Issuer and that the Aggregate Receivables shall not be part of Depositor's
estate or otherwise be considered property of the Depositor in the event of the
bankruptcy, receivership, insolvency, liquidation, conservatorship or similar
proceeding relating to the Depositor or any of its Property. However, if such
conveyance is deemed to be in respect of a loan, it is intended that: (a) the
rights and obligations of the parties shall be established pursuant to the terms
of this Agreement; (b) the Depositor hereby grants to the Issuer a first
priority security interest in all of the Depositor's right, title and interest
in, to and under, whether now owned or hereafter acquired, the Aggregate
Receivables and the other Transferred Assets to secure payment of such loan; and
(c) this Agreement shall constitute a security agreement under applicable law.
The Depositor will, to the extent consistent with this Agreement, take such
reasonable actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Aggregate Receivables and the other
Transferred Assets, such security interest would be a perfected security
interest of first priority under applicable law and will be maintained as such
throughout the term of this Agreement. The Depositor will, at its own expense,
make all initial filings on or about the Original Closing Date and shall forward
a copy of such filing or filings to the Indenture Trustee.










--------------------------------------------------------------------------------



The Depositor hereby authorizes the Issuer and its assignees, successors and
designees to file one or more UCC financing statements, financing statement
amendments and continuation statements to perfect the security interest
described herein.
Section 9.Grant by Issuer.


The Issuer shall have the right, upon notice to but without the consent of the
Depositor, to Grant, in whole or in part, its interest under this Agreement with
respect to the Receivables to the Indenture Trustee and the Indenture Trustee
then shall succeed to all rights of the Issuer under this Agreement. All
references to the Issuer in this Agreement shall be deemed to include its
assignee or designee, specifically including the Issuer and the Indenture
Trustee.
Section 10.Protection of Indenture Trustee's Security Interest in Trust Estate.


(a)The Depositor shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to the Depositor, the status of
such Receivable, including payments and recoveries made and payments owing. The
Schedule of Receivables has been delivered to the Indenture Trustee and shall
remain in its possession or control.


(b)The Depositor will maintain its computer records so that, from and after the
Grant of the security interest under the Indenture, the Depositor's master
computer records (including any back-up archives) that refer to any Receivables
indicate that the Receivables are owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Noteholders. Indication of the Indenture
Trustee's interest in a Receivable shall be deleted from or modified on the
Depositor's records when, and only when, the Receivable has been paid in full or
released from the lien of the Indenture pursuant to the Indenture.


Section 11.Limited Recourse.


No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under this Agreement or any certificate or other
writing delivered in connection herewith or therewith, against (a) any owner of
a beneficial interest in the Issuer or (b) any holder of a beneficial interest
in the Issuer in its individual capacity, except as any such Person may have
expressly agreed. Notwithstanding any other terms of this Agreement, the Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Notes, the Indenture, this Agreement and each other Transaction
Document to which it is a party are limited recourse obligations of the Issuer,
payable solely from the Trust Estate, and following realization of the Trust
Estate and application of the proceeds thereof in accordance with the terms of
the Indenture, none of the Noteholders, the Indenture Trustee or any of the
other parties to the Transaction Documents shall be entitled to take any further
steps to recover any sums due but still unpaid hereunder or thereunder, all
claims in respect of which shall be extinguished and shall not thereafter
revive. No recourse shall be had for the payment of any amount owing in respect
of the Notes, the Indenture or this Agreement or for any action or inaction of
the Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Notes or this Agreement. It is understood that the foregoing
provisions of this Section 11 shall not (i) prevent recourse to the Trust Estate
for the sums due or to become due under any security, instrument or agreement
which is part of the Trust Estate or (ii) save as specifically




--------------------------------------------------------------------------------



provided therein, constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by the Notes or secured by the Indenture. It is further
understood that the foregoing provisions of this Section 11 shall not, subject
to Section 12(l) hereof, limit the right of any Person, to name the Issuer as a
party defendant in any proceeding or in the exercise of any other remedy under
the Notes or this Agreement, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.


Section 12.Miscellaneous.


(a)Amendment. This Agreement may not be amended except by an instrument in
writing signed by the Depositor and the Issuer upon delivery of an Issuer Tax
Opinion. In addition, so long as the Notes are outstanding, this Agreement may
not be amended unless either (x) the Administrative Agent and Noteholders of
more than the Series Required Noteholders of each Series shall have consented
thereto or (y) (i) the amendment is for a purpose for which the Indenture could
be amended without any Noteholder consent and (ii) the Depositor shall have
delivered to the Indenture Trustee an officer's certificate to the effect that
the Depositor reasonably believes that any such amendment will not have an
Adverse Effect on the Holders of the Notes. Any such amendment requested by the
Depositor shall be at its own expense. Amendments shall require notice to Note
Rating Agencies as described in Section 11(a) of the Receivables Sale Agreement.


(b)Binding Nature; Assignment. The covenants, agreements, rights and obligations
contained in this Agreement shall be binding upon the successors and assigns of
the Depositor and shall inure to the benefit of the successors and assigns of
the Issuer, and all persons claiming by, through or under the Issuer.


(c)Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.


(d)[Reserved.]


(e)Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non‑authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.


(f)Governing Law. THIS AGREEMENT AND ANY CLAIM CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF
THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAWS PRINCIPLES




--------------------------------------------------------------------------------



THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


(g)WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(h)Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.


(i)Indulgences; No Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.


(j)Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.


(k)Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.


(l)No Petition. The Depositor, by entering into this Agreement, agrees that it
will not at any time prior to the date which is one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all of the Notes, institute against the Issuer, or join in any
institution against the Issuer of, Insolvency Proceedings or other similar
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes or this Agreement, or cause the Issuer to commence any reorganization,
bankruptcy proceedings, or Insolvency Proceedings under any applicable state or
federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. This Section 12(l)
shall survive termination of this Agreement.


(m)Owner Trustee Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association, not






--------------------------------------------------------------------------------



individually or personally, but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Agreement or the other Transaction
Documents.
 
[Signature Pages Follow]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Receivables Pooling
Agreement to be duly executed as of the date first above written.
 
NATIONSTAR SERVICER ADVANCE FACILITY TRANSFEROR, LLC 2013-CS, as Depositor
 
 
 
By: /s/ Amar Patel
 
Name: Amar Patel
 
Title: Executive Vice President
 
 



































[Nationstar Servicer Advance Receivables Trust 2013-CS - Signature Page to
Receivables Pooling Agreement]






--------------------------------------------------------------------------------





 
NATIONSTAR SERVICER ADVANCE RECEIVABLES TRUST 2013-CS, as Issuer
By: Wilmington Trust, National Association not in its individual capacity but
solely as Owner Trustee
 
 
 
By:  /s/ Rachel L. Simpson
 
Name:  Rachel L. Simpson
 
Title:  Assistant Vice President



































[Nationstar Servicer Advance Receivables Trust 2013-CS - Signature Page to
Receivables Pooling Agreement]








--------------------------------------------------------------------------------



Schedule 1


ASSIGNMENT OF RECEIVABLES
Dated as of [__], 2013
This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Receivables Pooling
Agreement (the “Agreement”), dated as of July 1, 2013, by and between Nationstar
Servicer Advance Facility Transferor, LLC 2013-CS, a Delaware limited liability
company (the “Depositor”), and Nationstar Servicer Advance Receivables Trust
2013-CS, a statutory trust formed under the laws of the State of Delaware (the
“Issuer”). All capitalized terms used herein shall have the meanings set forth
in, or referred to in, the Agreement.
By its signature to this Assignment, the Depositor hereby sells and/or
contributes, assigns, transfers and conveys to the Issuer and its assignees,
without recourse, but subject to the terms of the Agreement, all of the
Depositor's right, title and interest in, to and under its rights to
reimbursement for Receivables arising under each Designated Servicing Agreement
listed on Attachment A attached hereto, existing on the date of this Assignment
and any Additional Receivables arising under each Designated Servicing Agreement
listed on Attachment A, on or before the related Receivables Sale Termination
Date, the other Transferred Assets related to such Receivables described in
Section 2(a) of the Agreement, pursuant to the terms of the Agreement, and the
Issuer hereby accepts such sale and/or contribution, assignment, transfer and
conveyance and agrees to transfer to the Depositor the consideration set forth
in the Agreement.


[Signature page follows]
































--------------------------------------------------------------------------------



NATIONSTAR SERVICER ADVANCE FACILITY TRANSFEROR, LLC 2013-CS
By:                            
Name:                            
Title:                            




NATIONSTAR SERVICER ADVANCE RECEIVABLES TRUST 2013-CS
By: Wilmington Trust, National Association not in its individual capacity but
solely as Owner Trustee


Name:                            
Title:                            






























































[Nationstar Servicer Advance Receivables Trust 2013-CS - Signature Page to
Schedule 1 to Receivables Pooling Agreement - Assignment of Receivables]








--------------------------------------------------------------------------------





Attachment A to Schedule 1


DESIGNATED SERVICING AGREEMENTS RELATED TO AGGREGATE RECEIVABLES




























































































Attachment A to Schedule 1-1


60958 000062 EMF_US 46125983v3


